DETAILED ACTION
This Office action is in reply to correspondence filed 25 March 2022 in regard to application no. 16/736,243.  Claims 1-10 and 12 have been cancelled.  Claims 11 and 13-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is either directed to an apparatus or system that includes that apparatus (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) extracting a feature from an image, determining whether or not a person is one to whom it is desired to target an advertisement, and targeting the person with selected content based on that and other information which is sent in order to be displayed.  Though the claims do not use the word “advertisement” it is clear from the specification that this is what is intended; as will be seen, it is unimportant in this analysis.
On the assumption that the focus of the invention is to provide targeted advertising, this is both an advertising behavior and a fundamental business practice, either of which are among the certain methods of organizing human activity deemed abstract.  Even if not, however, these are, in the absence of computers, mental steps, easily and practically performed in the human mind.
A shop-keeper can observe a customer entering the store, can determine from features of the customer that she is Mrs. Brown, can decide whether or not it would be proper to tell her of a sale on milk, and if so, communicate information about the sale, verbally or by handing over a paper coupon.  The shop-keeper could write Mrs. Brown’s name on the coupon.  The determination as to whether a person is a non-target can also be done mentally; it is an opinion.  None of this would present the slightest difficulty and none implicates any technology at all.
The present amendment simply presents additional information about a person and the content of an image but does not impart structure or functionality to the claimed apparatus and so is of no effect at all on this analysis.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using the computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data about a person’s features in an image, content to present and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply or use the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the computer is “configured to execute the instructions to” perform the abstract idea does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes an apparatus comprising a processor and memory, and nondescript connectivity to another device or devices. These elements are recited at a high degree of generality, and the specification, pg. 4, makes it clear that “any combination of software and a computer apparatus’ will suffice.

The apparatus, hence computer, only performs generic computer functions of manipulating information: extract, determine, select. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 13, 15-17 and 21-23 are simply further descriptive of the type of information being manipulated; claim 14 simply recites further manipulation of data, and claim 18 simply recites additional, generic computer components and relabels the apparatus as a “system”.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Publication No. 2018/0033045) in view of Tietzen et al. (U.S. Publication No. 2017/0278125) further in view of Svendsen et al. (U.S. Publication No. 2012/0123830).

In-line citations are to Flynn.
With regard to Claim 11:
Flynn teaches: A content selection apparatus connected to an output apparatus, [0023; “terminal display screen”] the content selection apparatus comprising: 
at least one memory [abstract; “memory”] configured to store instructions; [0130; the “memory” can store “software programs or sets of instructions”] and 
at least one processor configured to execute the instructions [0130; the software or instructions are executed by a “CPU”] to: 
extract, from image data, first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”]
determine, based on the first information... whether the person is one of the plurality of non-targets... [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted” ; 0054; this user is not one of the “previous users”] and 
select a content based on second information, wherein the second information is the person being determined not to be a non-target… [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”; that it is determined to present an advertisement her reads on her not being a non-target] and transmit the selected content to the output apparatus, wherein the output apparatus presents the selected content to the person determined not to be a non-target. [abstract; advertisements are “delivered through a digital display device” by a “server” to a “user within [a] defined commercial location”] 

Flynn does not explicitly teach using predetermined information of features common to a plurality of non-targets including one of the plurality of non-targets which are persons not being a target for selecting any content, but it is known in the art. Tietzen teaches a merchant loyalty program [title] one purpose of which is “to attract a new group of customers” based on a “targeted demographic’ representing a “gap in demographic of existing customers”. [0668] Merchants can “market or run promotional campaigns to advertise [a] product” such as to “heart groups’, [0462] which are collections of customers registered with a merchant; [abstract] thus the “new group of customers” include those who are not already registered and therefore could not have received, and therefore could not have selected, the campaigns targeted only to the registered members.  Tietzen and Flynn are analogous art as each is directed to electronic means for delivering advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tietzen with that of Flynn in order to attract new customers, as taught by Tietzen; further, it is simply a substitution of one known part for another with predictable results, simply selecting Tietzen’s audience of potential new customers as a target group in place of that of Flynn; the substitution produces no new and unexpected result.

Flynn does not explicitly teach that the person determined not to be a non-target is included in the image data, but in addition to being nonfunctional printed matter bearing no functional relation to the substrate and therefore considered but given no patentable weight, it is known in the art.  Svendsen teaches a user-generated photo advertising system [title] which allows a user to send an “invitation” to another person. [0097] The invitation may be in the form of an advertisement to join people at a restaurant, [Sheet 2, Fig. 2] and the invitee’s face can be pulled from the user’s phone (e.g. contact information) and inserted into one of the blanks in the displayed photograph. [0036; 0041] Svendsen and Flynn are analogous art as each is directed to electronic means for providing advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Svendsen with that of Flynn in order for a check-in to provide advertising, as taught by Svendsen; [0004] further, it is simply a substitution of one known part for another with predictable results, simply providing Svendsen’s output in place of, or in addition to, that of Flynn; the substitution produces no new and unexpected result.

With regard to Claim 14:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to: 
select a predetermined content, without basis of the second information, in the case where only a non-target is included in the image data. [Tietzen, as cited above in regard to claim 11; his user is a non-target as the phrase is now used in claim 11, and there is no hint he uses the same kind of data as Flynn] 

This claim does not positively recite any step, structure or function.  The entire claim consists of optional steps; optional steps do not distinguish over the art.  See MPEP § 2111.04.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The content selection apparatus according to claim 11, wherein the feature of the person comprises an attribute of a person included in the image data. [0030; a face reads on an attribute]

With regard to Claim 17:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to: store information associating the first information, a result of determination as to whether the person included in the image data is a non-target, and a time when the person included in the image data is detected. [abstract]

With regard to Claim 18:
A content selection system comprising: 
the content selection apparatus according to claim 11; 
an imaging apparatus generating the image data; [0009; “digital camera”] and 
an output apparatus outputting the selected content. [0023; “display screen”; abstract; the advertisement is displayed.] 

That what is output is “the selected content” consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore is considered but given no patentable weight; the reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
Flynn teaches: A content selection method comprising: 
extracting, from image data, first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”] 
determining, based on the first information... whether a person included in the image data is one of the plurality of non-targets... [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted” ; 0054; this user is not one of the “previous users”] and 
selecting a content based on a second information, wherein the second information is the person being determined not to be a non-target; [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”] and 
transmitting the selected content to the output apparatus, wherein the output apparatus presents the selected content to the person determined not to be a non-target. [abstract; advertisements are “delivered through a digital display device” by a “server” to a “user within [a] defined commercial location” ] 

Flynn does not explicitly teach using predetermined information features common to a plurality of non-targets including one of the plurality of non-targets which are persons not being a target for selecting any content, but it is known in the art.  Tietzen teaches a merchant loyalty program [title] one purpose of which is “to attract a new group of customers” based on a “targeted demographic’ representing a “gap in demographic of existing customers”. [0668] Merchants can “market or run promotional campaigns to advertise [a] product” such as to “heart groups’, [0462] which are collections of customers registered with a merchant; [abstract] thus the “new group of customers” include those who are not already registered and therefore could not have received, and therefore could not have selected, the campaigns targeted only to the registered members.  Tietzen and Flynn are analogous art as each is directed to electronic means for delivering advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tietzen with that of Flynn in order to attract new customers, as taught by Tietzen; further, it is simply a substitution of one known part for another with predictable results, simply selecting Tietzen’s audience of potential new customers as a target group in place of that of Flynn; the substitution produces no new and unexpected result.

Flynn does not explicitly teach that the person determined not to be a non-target is included in the image data, but in addition to being nonfunctional printed matter bearing no functional relation to the substrate and therefore considered but given no patentable weight, it is known in the art.  Svendsen teaches a user-generated photo advertising system [title] which allows a user to send an “invitation” to another person. [0097] The invitation may be in the form of an advertisement to join people at a restaurant, [Sheet 2, Fig. 2] and the invitee’s face can be pulled from the user’s phone (e.g. contact information) and inserted into one of the blanks in the displayed photograph. [0036; 0041] Svendsen and Flynn are analogous art as each is directed to electronic means for providing advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Svendsen with that of Flynn in order for a check-in to provide advertising, as taught by Svendsen; [0004] further, it is simply a substitution of one known part for another with predictable results, simply providing Svendsen’s output in place of, or in addition to, that of Flynn; the substitution produces no new and unexpected result.

With regard to Claim 20:
Flynn teaches: A non-transitory computer-readable storage medium storing instructions to cause a computer to execute instructions [0130; a “memory” can store “software programs or sets of instructions” to be executed by a “CPU”] comprising:
extracting, from image data, first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”] 
determining, based on the first information... whether a person included in the image data is one of the plurality of non-targets... [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted” ; 0054; this user is not one of the “previous users”] and 
selecting a content based on a second information, wherein the second information is the person being determined not to be a non-target; [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”] and 
transmitting the selected content to the output apparatus, wherein the output apparatus presents the selected content to the person determined not to be a non-target. [abstract; advertisements are “delivered through a digital display device” by a “server” to a “user within [a] defined commercial location” ] 

Flynn does not explicitly teach using predetermined information features common to a plurality of non-targets including one of the plurality of non-targets which are persons not being a target for selecting any content, but it is known in the art.  Tietzen teaches a merchant loyalty program [title] one purpose of which is “to attract a new group of customers” based on a “targeted demographic’ representing a “gap in demographic of existing customers”. [0668] Merchants can “market or run promotional campaigns to advertise [a] product” such as to “heart groups’, [0462] which are collections of customers registered with a merchant; [abstract] thus the “new group of customers” include those who are not already registered and therefore could not have received, and therefore could not have selected, the campaigns targeted only to the registered members.  Tietzen and Flynn are analogous art as each is directed to electronic means for delivering advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tietzen with that of Flynn in order to attract new customers, as taught by Tietzen; further, it is simply a substitution of one known part for another with predictable results, simply selecting Tietzen’s audience of potential new customers as a target group in place of that of Flynn; the substitution produces no new and unexpected result.

Flynn does not explicitly teach that the person determined not to be a non-target is included in the image data, but in addition to being nonfunctional printed matter bearing no functional relation to the substrate and therefore considered but given no patentable weight, it is known in the art.  Svendsen teaches a user-generated photo advertising system [title] which allows a user to send an “invitation” to another person. [0097] The invitation may be in the form of an advertisement to join people at a restaurant, [Sheet 2, Fig. 2] and the invitee’s face can be pulled from the user’s phone (e.g. contact information) and inserted into one of the blanks in the displayed photograph. [0036; 0041] Svendsen and Flynn are analogous art as each is directed to electronic means for providing advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Svendsen with that of Flynn in order for a check-in to provide advertising, as taught by Svendsen; [0004] further, it is simply a substitution of one known part for another with predictable results, simply providing Svendsen’s output in place of, or in addition to, that of Flynn; the substitution produces no new and unexpected result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Tietzen et al. further in view of Svendsen et al. further in view of Angara et al. (U.S. Publication No. 2018/0047137).

With regard to Claim 13:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to: 
determine the person is a non-target based on an appearance frequency of the person in the image data being higher than a predetermined value during a predetermined time, wherein the predetermined value is more than two. 

Flynn, Tietzen and Svendsen teach the apparatus of claim 11 including detecting a person appearing more than a predetermined number of times in an image, [0130; recognizing a person’s face in an image reads on them appearing in more than zero images] but do not explicitly teach the threshold is more than two, but in addition to being of no patentable significance as explained below, it is known in the art. Angara teaches an image-analysis system [title] that can work with “advertising material”. [0061] It can detect features of a “target image”, [0044] such as that a particular person “was captured in four different photos”, and another person was also “captured in four different photos”; further determination is made from these image captures. [0043] Angara and Flynn are analogous art as each is directed to electronic means by which facial images are used in advertisement-related matter. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Angara with that of Flynn, Tietzen and Svendsen as it is simply a substitution of one known part for another with predictable results, simply setting a threshold number of appearances to four as in Angara rather than one as in Flynn; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 11 as it consists entirely of a mere duplication of parts, simply requiring multiple appearances in place of a single required appearance in the earlier claim (the person must have appeared in at least one image in order for information about her to have been extracted from her image); this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Tietzen et al. further in view of Svendsen et al. further in view of Sivertsen (U.S. Publication No. 2013/0252590).

With regard to Claim 16:
The content selection apparatus according to claim 15, wherein the determining of whether the person is one of the plurality of non-targets is based on an attribute, the attribute including at least one of age, sex, height, presence or absence of beard, presence or absence of glasses, or presence or absence of a nameplate of a person included in the image data. 

Flynn, Tietzen and Svendsen teach the apparatus of claim 15 including determining a person’s status as a non-target as cited above, but do not explicitly teach these features, and although they are of no patentable significance as explained below, they are known in the art.  Sivertsen teaches a digital sign [title] that can be “used to display advertising’ and other content. [0004] It can perform “facial recognition” to recognize “ad target users”, and can determine their “sex”. [0035] Sivertsen and Flynn are analogous art as each is directed to electronic means for using facial recognition in the ad-targeting process. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sivertsen with that of Flynn, Tietzen and Svendsen in order to perform more precise targeting, using data such as that of Sivertsen; further, it is simply a substitution of one known part for another with predictable results, simply using Sivertsen’s data in place of, or in addition to, that of Flynn; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 15.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed device.  Second, as the attribute only “includes” one of these, it can include other things as well, and any determination can be made entirely on the basis of those other things.  The reference is provided for the purpose of compact prosecution.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Tietzen et al. further in view of Svendsen et al. further in view of Hartshorne et al. (U.S. Publication No. 2013/0069980.

With regard to Claim 21:
The content selection apparatus according to claim 11, wherein the feature of the person included in the image data is a cropped image of the person cropped out of the image data. 

Flynn, Tietzen and Svendsen teach the device of claim 11 but do not explicitly teach a person has been cropped out of an image, but it is known in the art.  Hartshorne teaches an image cropping system [title] that can be used for an “advertisement”. [0025] A “person” may be “cropped out” of an image “so that his face is not shown”. [0038] Hartshorne and Flynn are analogous art as each is directed to electronic means for providing advertisements and making use of facial images. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hartshorne with that of Flynn in order to be able to manipulate images, as taught by Hartshorne; further, it is simply a substitution of one known datum for another with predictable results, simply applying Flynn’s technique to the image of Hartshorne rather than his own; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 11 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 22:
The content selection apparatus according to claim 21, wherein the cropped image includes at least one a face of the person or clothing of the person. [0113, as cited above in regard to claim 11; a face is recognized]

This claim is not patentably distinct from claim 21 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 23:
The content selection apparatus according to claim 21, wherein the plurality of non-targets include at least one store employee, a cleaner, or a security guard.

This claim is not patentably distinct from claim 21 as it consists entirely of nonfunctional, descriptive language, at most purporting to limit a human being by occupation, but which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 11 March 2022, with respect to rejections made under 35 U.S.C. § 112(b) and (d) have been fully considered and are persuasive.  The rejection of claims on these bases has been withdrawn. 
Applicant's arguments filed 11 March 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  First, when explaining what a claim “recites”, the Examiner is only discussing what it “sets forth or describes”; certainly there might be more to a claim than that, but any additional elements are discussed in prong two of step 2A and in step 2B.  Therefore repeating verbatim claim language that supposedly does not recite the abstract idea does nothing to refute that other language in the claim does recite the abstract idea.  Further, for example, the applicant does not explain why extracting feature data from an image is not a mental step, which it is; a human, looking at a picture of a face, could for example identify the eyes and nose.
In regard to the statement that claim 11 “is not directed to a mere abstract idea”, the Examiner has never said that it is, but only that it is directed to an abstract idea.  The applicant states in conclusory fashion that the claim is “integrated into a practical application”, because simply improving “content selection”, no matter where presented, is at most an improvement to the abstract idea itself and not to a computer or technology.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 11 and 13-23 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694